

115 HR 6613 IH: Funds In Legal Evaluation Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6613IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Norman (for himself, Mr. Biggs, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title X of the Public Health Service Act to condition receipt of grants and contracts
			 under such title on compliance with abortion prohibition.
	
 1.Short titleThis Act may be cited as the Funds In Legal Evaluation Act of 2018 or the FILE Act. 2.Conditioning receipt of title X grants and contracts on compliance with abortion prohibitionSection 1006 of the Public Health Service Act (42 U.S.C. 300a–4) is amended by adding at the end the following new subsection:
			
				(e)
 (1)With respect to grants awarded and contracts entered into under this title for a fiscal year beginning on or after the date of the enactment of this subsection, such grant may be awarded or contract entered into only if the Secretary determines under paragraph (2) that the entity receiving such grant or contract did not use funds received under a grant or contract under this title during the previous two fiscal years in violation of section 1008.
 (2)For each entity seeking a grant or contract under this title for a fiscal year beginning on or after the date of the enactment of this subsection, the Secretary shall review the uses of funds, if any, awarded though grant or contract to such entity under this title for the previous two fiscal years and determine if such uses were in violation of section 1008..
		